UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December20, 2010 PEPCO HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-31403 52-2297449 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 Ninth Street, N.W., Washington, DC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (202) 872-3526 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Pepco Holdings, Inc. Form 8-K Item 8.01 Other Events The table below presents the projected capital expenditures, for the five-year period 2011 through 2015, for Pepco Holdings, Inc. (“PHI”) and its Power Delivery business.The Power Delivery business consists of the following reporting company subsidiaries of PHI:Potomac Electric Power Company, Delmarva Power & Light Company and Atlantic City Electric Company. For the Year Total (Millions of Dollars) Potomac Electric Power Company Distribution $ Distribution – Blueprint for the Future 19 - - - Transmission 86 74 30 64 Transmission – MAPP 45 Other 28 16 10 13 19 86 Less:DOE Capital Reimbursement Awards (a) - - Delmarva Power & Light Company Distribution Distribution – Blueprint for the Future 21 40 - - - 61 Transmission 76 88 82 80 Transmission – MAPP 51 74 60 Gas Delivery 20 20 20 20 20 Other 27 21 18 16 19 Atlantic City Electric Company Distribution Distribution – Blueprint for the Future 4 - 8 92 - Transmission 33 32 35 25 27 Other 20 13 16 13 15 77 Less:DOE Capital Reimbursement Awards (a) - - Total for Power Delivery Business Other 19 15 12 5 4 55 Total PHI $ (a) Reflectsanticipatedcash reimbursements pursuant toawards from the U.S. Department of Energy (DOE) under the American Recovery and Reinvestment Act of 2009 to Potomac Electric Power Company for the implementation of an advanced metering infrastructure system, direct load control, distribution automation, and communications infrastructure, and to Atlantic City Electric Company for the implementation of direct load control, distribution automation, and communications infrastructure. Power Delivery The projected capital expenditures listed in the table for distribution (other than Blueprint for the Future), transmission (other than the Mid Atlantic Power Pathway (“MAPP”) project) and gas delivery are primarily for facility replacements and upgrades to accommodate customer growth and reliability. Blueprint for the Future construction costs relate to an initiative that combines traditional energy efficiency programs with new technologies and systems to help customers manage their energy use and reduce the total cost of energy. 2 Pepco Holdings, Inc. Form 8-K MAPP is a new 152-mile interstate transmission line to be located in northern Virginia, Maryland, and the Delmarva Peninsula. * PHI’s projected capital expenditures are reviewed periodically by PHI and its subsidiaries, and are subject to modification at any time, and from time to time, to take into account a broad range of factors, including, without limitation, changes in the business plans of PHI and its subsidiaries, the economy, capital and credit market conditions, regulatory requirements and governmental policies, environmental laws, population growth rates and demographic patterns, competition, taxation, and inflation. The projected capital expenditures and construction costs, and the description thereof, are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, and covered by the safe harbor created by the Private Securities Litigation Reform Act of 1995. As such they are not guarantees of future performance, and actual results could differ materially from the projections.Neither PHI nor any of its subsidiary registrants undertake any obligation to update any of these projections to reflect events or circumstances after the date on which such statements are made or to reflect the occurrence of unanticipated events. 3 Pepco Holdings, Inc. Form 8-K SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEPCO HOLDINGS, INC. (Registrant) Date: December 20, 2010 /s/ A. J. KAMERICK Name:Anthony J. Kamerick Title:Senior Vice President and Chief Financial Officer 4
